
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.B



DAYTON HUDSON CORPORATION


EXECUTIVE LONG TERM INCENTIVE PLAN
OF 1981



ARTICLE I
ESTABLISHMENT OF THE PLAN


        1.1   The name of this plan shall be "The Dayton Hudson Corporation
Executive Long Term Incentive Plan of 1981" (hereinafter called the "Plan").

        1.2   The purpose of the Plan is to advance the interim performance and
long-term growth of the Company by offering long-term incentives, in addition to
current compensation and other benefits, to those key employees of the Company
and its Subsidiaries who the Plan Committee determines will contribute to such
performance and growth inuring to the benefit of the shareholders of the
Company. Such long-term incentives may take the form of Stock Options, or
Performance Shares, or Restricted Stock Awards or any combination.


ARTICLE II
DEFINITIONS


        2.1    AWARD.    An "Award" is used at times in the Plan to refer to the
act of granting a Stock Option, Performance Share or Restricted Stock Award
under the Plan.

        2.2    BOARD.    "Board" is the Board of Directors of Dayton Hudson
Corporation.

        2.3    CODE.    "Code" is the Internal Revenue Code of 1986, as amended,
as now in force or as hereafter amended.

        2.4    COMPANY.    "Company" is Dayton Hudson Corporation, a Minnesota
corporation, and any successor thereof.

        2.5    COVERED OFFICER.    "Covered Officer" includes all Participants
whose compensation, in the year in which the Award is made, is subject to the
compensation expense deduction limitations set forth in Section 162(m) of the
Code.

        2.6    DATE OF GRANT.    "Date of Grant" shall be the date designated in
the resolution by the Plan Committee as the date of such Stock Option(s) or
Performance Share(s) or Restricted Stock Award(s), but such date shall not be
earlier than the date of the resolution and action thereon by the Plan
Committee, or earlier than the effective date of the Plan, and in the absence of
a date of grant or a fixed method of computing such date being specifically set
forth in the Plan Committee's resolution, then the Date of Grant shall be the
date of such Plan Committee's resolution and action.

        2.7    FAIR MARKET VALUE.    "Fair Market Value" of a share of Company
common stock on any date is 100% of the mean between the high and low prices for
such stock as reported for such stock on the New York Stock Exchange Composite
Transactions Listing ("Composite Listing") on such date, or in the absence of
such report 100% of the mean between the high and low prices of such stock on
the New York Stock Exchange on such date or, if no sale has been recorded on the
Composite Listing or made on such Exchange on such date, then on the last
preceding date on which any such sale shall have been made in the order of
primacy above indicated.

        2.8    HOLDER.    A "Holder" is a person who has been granted a
Restricted Stock Award.

        2.9    INCENTIVE STOCK OPTIONS.    "Incentive Stock Options" are Stock
Options that are intended to qualify under Section 422 of the Code.

        2.10    NON-QUALIFIED OPTIONS.    "Non-Qualified Options" are Stock
Options that are not intended to qualify under Section 422 of the Code.

        2.11    PARTICIPANT.    A "Participant" is a person designated as such
by the Plan Committee, pursuant to Article III hereof, for participation in the
Plan.

        2.12    PERFORMANCE GOALS.    "Performance Goals" are defined in Section
4.1 hereof.

        2.13    PERFORMANCE PERIOD.    "Performance Period", with respect to a
Performance Share, is a period of four consecutive fiscal years of the Company,
beginning with the fiscal year in which such Performance Share is granted and
may be referred to herein and by the Plan Committee by use of the calendar year
in which a particular Performance Period commences.

        2.14    PERFORMANCE SHARE.    A "Performance Share" is a potential award
consisting of a right to one share of the Company's $.3333 par value common
stock (subject to increase as provided in Section 4.2 hereof) or a lesser number
of shares and the cash payment set forth in Section 5.2 hereof. A Performance
Share shall be of no value to a Participant unless and until earned in
accordance with Article V hereof.

        2.15    PLAN COMMITTEE.    The "Plan Committee" is the Committee
referenced in Article IX hereof.

        2.16    PLAN YEAR.    The "Plan Year" shall be a fiscal year of the
Company falling within the term of this Plan.

        2.17    RELEVANT CHANGE ADJUSTMENTS.    Appropriate adjustments in the
number of shares and in the option price per share as authorized herein, may be
made by the Plan Committee, in its discretion (except as provided in
Section 11.8 hereof), to give effect to adjustments made in the number of shares
of Company common stock through a merger, consolidation, recapitalization,
reclassification, combination, spin-off, common stock dividend, stock split or
other relevant change.

        2.18    RESTRICTED STOCK AWARD.    A "Restricted Stock Award" is an
Award granted under Article VII of this Plan.

        2.19    STOCK OPTION.    A "Stock Option" is a right accruing in a
Participant to purchase from the Company one share of the Company's $.3333 par
value common stock at the Fair Market Value of such share of common stock on the
Date of Grant of the Stock Option, such exercise of option to be made any time
within ten years and one day (ten years with respect to Incentive Stock Options)
following the Date of Grant, and containing the terms and conditions set forth
or allowed under Article VI hereof. Stock Options may be either Non-Qualified
Options or Incentive Stock Options.

        2.20    SUBSIDIARY CORPORATION.    For purposes of this Plan, the term
"Subsidiary" or "Subsidiary Corporation" means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company, in
which each of the corporations other than the last corporation in the unbroken
chain owns stock possessing fifty percent or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain as
determined at the point in time when reference is made to such "Subsidiary" or
"Subsidiary Corporation" in this Plan.

        2.21    CHANGE IN CONTROL.    A "Change in Control" shall be deemed to
have occurred if:

(a)a majority of the directors of the Company shall be persons other than
persons

(i)for whose election proxies shall have been solicited by the Board or

(ii)who are then serving as directors appointed by the Board to fill vacancies
on the Board caused by death or resignation (but not by removal) or to fill
newly-created directorships,



(b)30% or more of the outstanding Voting Stock (as defined in Article IV of the
Restated Articles of Incorporation, as amended, of the Company) of the Company
is acquired or beneficially owned (as defined in Article IV of the Restated
Articles of Incorporation, as amended, of the Company) by any person (as defined
in Article IV of the Restated Articles of Incorporation, as amended, of the
Company), or

(c)the shareholders of the Company approve a definitive agreement or plan to

(i)merge or consolidate the Company with or into another corporation (other than
(1) a merger or consolidation with a Subsidiary of the Company or (2) a merger
in which the Company is the surviving corporation and either (A) no outstanding
Voting Stock of the Company (other than fractional shares) held by shareholders
immediately prior to the merger is converted into cash (except cash upon the
exercise by holders of Voting Stock of the Company of statutory dissenters'
rights), securities, or other property or (B) all holders of outstanding Voting
Stock of the Company (other than fractional shares) immediately prior to the
merger (except those that exercise statutory dissenters' rights) have
substantially the same proportionate ownership of the Voting Stock of the
Company or its parent corporation immediately after the merger),

(ii)exchange, pursuant to a statutory exchange of shares of Voting Stock of the
Company held by shareholders of the Company immediately prior to the exchange,
shares of one or more classes or series of Voting Stock of the Company for
shares of another corporation or other securities, cash or other property,

(iii)sell or otherwise dispose of all or substantially all of the assets of the
Company (in one transaction or a series of transactions) or

(iv)liquidate or dissolve the Company.


ARTICLE III
GRANTING OF STOCK OPTIONS, PERFORMANCE SHARES
AND RESTRICTED STOCK AWARDS TO PARTICIPANTS


        3.1    ELIGIBLE EMPLOYEES.    Stock Options, Restricted Stock Awards or
Performance Shares may be granted by the Plan Committee to any key employee of
the Company or a Subsidiary Corporation. A Stock Option(s) or Performance
Share(s) or Restricted Stock Award(s) may be granted to a director of the
Company provided that he/she is also at the time of grant a key employee of the
Company or a Subsidiary Corporation. No Stock Option(s) or Performance Share(s)
or Restricted Stock Award(s) shall be granted to a person who is at the time of
award a member of the Plan Committee. A person who has been engaged by the
Company for employment shall be eligible for grants under the Plan, provided
such person actually reports for and commences such employment within ninety
days after the Date of Grant.

        3.2    DESIGNATION OF PARTICIPANTS.    At any time and from time to time
during the Plan Year, the Plan Committee may designate the key employees of the
Company and its Subsidiaries eligible for Awards.

        3.3    ALLOCATION OF STOCK OPTION(S), PERFORMANCE SHARE(S) OR RESTRICTED
STOCK AWARD(S).    Contemporaneously with the designation of a Participant
pursuant to Section 3.2 hereof, the Plan Committee shall determine the number of
Stock Option(s) and/or Restricted Stock Award(s) and/or Performance Share(s) to
be granted to such Participant and the Date of Grant for such related Stock
Option or Performance Share or Restricted Stock Award, taking into consideration
such factors as it deems relevant, which may include the following:

(a)the total number of Stock Option(s) and/or Restricted Stock Award(s) and/or
Performance Share(s) available for allocation to all Participants; and

(b)the work assignment or the position of the Participant and its sensitivity
and/or impact in relationship to the profitability and growth of the Company and
its Subsidiaries; and

(c)the Participant's current and potential performance in reference to such
factors.

Allocation of Awards may, in the discretion of the Plan Committee, be in the
form of Stock Option(s) solely or Performance Share(s) solely, or Restricted
Stock Award(s) solely, or any combination in whatever relationship one to the
other, if any, as the Plan Committee in its discretion so determines. Allocation
of Stock Options may, in the discretion of the Plan Committee, be in the form of
Incentive Stock Option(s) solely or Non-Qualified Option(s) solely or a
combination in whatever relationship to the other, if any, as the Plan Committee
in its discretion so determines.

        3.4    NOTIFICATION TO PARTICIPANTS AND DELIVERY OF DOCUMENTS.    As
soon as practicable after such determinations have been made, each Participant,
shall be notified of (i) his/her designation as a Participant, (ii) the Date of
Grant, and (iii) the number of Stock Option(s), and/or Restricted Stock Award(s)
and/or the number of Performance Share(s) granted to the Participant, and in the
case of Performance Share(s), the Performance Period and in the case of
Restricted Stock Award(s), the Restriction Period. The Participant shall
thereafter be supplied with written evidence of any such granted Performance
Share(s) and/or Restricted Stock Award(s), and shall receive a Stock Option
exercisable for purchase of one share of the Company's $.3333 par value common
stock for each Stock Option granted to the Participant pursuant to this Plan or
indicating the aggregate of such grant, which option agreement(s) shall be in
conformity with the provisions of Article VI hereof.


ARTICLE IV
PERFORMANCE GOALS AND MAXIMUM AWARD


        4.1    ESTABLISHMENT OF GOALS.    Within a reasonable period of time
after the beginning of each Performance Period, Performance Goals relative to
such Performance Period shall be established by the Plan Committee in its
absolute discretion. Such Performance Goals may include, but, except as provided
below, are not limited to, criteria such as PTOC, EVA, amount or rate of growth
in consolidated profits of the Company expressed as a percent, earnings per
share, return on capital, return on investment, return on shareholders' equity.
Performance Goals for Covered Officers must be based upon one or more of the
foregoing specifically described performance goals. Performance Goals may be
absolute in their terms or be measured against or in relationship to other
companies comparably, similarly or otherwise situated. The Plan Committee, in
its sole discretion, may modify the Performance Goals if it determines that
circumstances have changed and modification is required to reflect the original
intent of the Performance Goals. The Plan Committee may in its discretion
classify Participants into as many groups as it determines, and as to any
Participant(s) relate his/her Performance Goals partially, or entirely, to the
measured performance, either absolutely or relatively, of an identified
Subsidiary, operating company or test strategy or new venture of the Company.

        4.2    LEVELS OF PERFORMANCE REQUIRED TO EARN PERFORMANCE SHARES.    At
or about the same time that Performance Goals are established for a specific
period, the Plan Committee shall in its absolute discretion establish the
percentage (not to exceed 150% thereof) of the Performance Share(s) granted for
such Performance Period which shall be earned by the Participant for various
levels of performance measured in relation to achievement of Performance Goals
for such Performance Period.

        4.3    OTHER RESTRICTIONS.    The Plan Committee may provide
restrictions on the delivery of common stock of the Company upon the earning of
Performance Shares, including the future forfeiture of all or part of the common
stock earned. The Plan Committee may provide that the shares of the Company's
.3333 par value common stock issued on Performance Shares Earned be held in
escrow and/or legended.

        4.4    NOTIFICATION TO PARTICIPANTS.    Promptly after the Plan
Committee has established Performance Goals for a specific Performance Period or
modified such goals, each Participant who has received a grant of any
Performance Share(s) for that period shall be provided with written evidence of
the Performance Goals so established or modified.

        4.5   During any Plan Year, no Covered Officer may receive Awards that,
in the aggregate, could result in that Participant receiving, earning or
acquiring more than 1,000,000 shares of the Company's $.3333 par value common
stock, subject to the adjustments described in Section 2.17.


ARTICLE V
EARNING OF PERFORMANCE SHARES


        5.1    MEASUREMENT OF PERFORMANCE AGAINST PERFORMANCE GOALS.    The Plan
Committee shall as soon as practicable after the close of each Performance
Period, make a determination of:

(a)the extent to which the Performance Goals for such Performance Period have
been achieved;

(b)the percentage of the Performance Shares granted for such Performance Period
which are earned for such Performance Period by Participants who have been from
his/her date of hire in the continuous employ of the Company or Subsidiary or a
combination thereof, during the subject Performance Period; and

(c)the percentage of Performance Shares to be paid in cash, if any. The
percentage paid in cash shall be uniform for all Participants in a particular
Performance Period.

These determinations shall be absolute and final as to the facts and conclusions
therein made and be binding on all parties. Promptly after the Plan Committee
has made the foregoing determination each Participant who has earned Performance
Share(s) based thereon shall be notified, in writing, of the number of
Performance Shares so earned. For all purposes of this Plan notice shall be
deemed to have been given the date action is taken by the Plan Committee making
the determination. The Participant may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of Performance Shares or any part of a
Performance Share Award during the Performance Period, except that Performance
Share awards may be transferable by assignment by the Participant to the extent
provided in the applicable Performance Share agreement.

        5.2    TREATMENT OF PERFORMANCE SHARES EARNED.    Upon the determination
that a percentage of the Performance Share(s) has been earned for a Performance
Period, a Participant to whom such earned Performance Share(s) has been granted
and who has been (or was) in the employ of the Company or a Subsidiary thereof
continuously from the date of his/her hire during the subject Performance Period
to which the grant relates, subject to the exceptions set forth at Section 5.5
and Section 5.6 hereof, shall be entitled, subject to the other conditions of
this Plan, to receive the shares of the Company's $.3333 par value common stock
for each Performance Share earned (less the shares paid in cash), plus a cash
payment in the amount of the Fair Market Value of the shares of common stock to
be paid in cash as determined in Section 5.1(c) hereof, calculated as of the
close of business on the date of the notice referred to in Section 5.1 hereof.
The provisions of Section 5.5 to the contrary notwithstanding, the Plan
Committee may provide that the issued shares of common stock be held in escrow
and/or be legended and that the common stock be subject to restrictions,
including the future forfeiture of all or a part of the shares. Performance
Shares shall under no circumstances become earned or have any value whatsoever
for any Participant who is not in the employ of the Company or its Subsidiaries
continuously during the entire Performance Period for which such Performance
Shares are granted, except as provided at Section 5.5 or Section 5.6 hereof.

        5.3    STOCK-CASH DISTRIBUTION.    Each distribution determined in
accordance with Section 5.2 above shall be made as soon as practicable after
Performance Shares have been determined to have been earned unless the
provisions of Section 5.4(a) hereof are applicable to a Participant.

        5.4(a)    DEFERRAL OF RECEIPT OF PERFORMANCE SHARE EARNOUT.    A
Participant who has received a grant of Performance Shares may by compliance
with the then applicable procedures under the Plan irrevocably elect in writing
to defer receipt of all or any part of the stock-cash distribution associated
with the earnout, if any, of the Performance Shares (the combination thereof
hereafter referred to as the "deferred account"). The deferral shall be
effective until the Participant terminates his/her employment with the Company
and its Subsidiaries except as otherwise provided herein.

        The terms and conditions of such deferral, including but not limited to,
the period of time for, and form of, election; the manner and method of payout;
the form in which the deferred account shall be held; the interest equivalent or
other payment that shall accrue upon the deferred account pending its payout;
and the use and form of dividend equivalents in respect of stock units included
within any deferred account, shall be as determined from time to time by the
Plan Committee, which Plan Committee may change any and all of the terms and
conditions at any time applicable to deferrals thereafter made.

        5.4(b)    AMENDMENT OF DEFERRAL ARRANGEMENTS.    The Plan Committee may,
at any time and from time to time, but prospectively only except as hereinafter
provided, amend, modify, change, suspend or cancel any and all of the rights,
procedures, mechanics and timing parameters relating to the deferral of receipt
of Performance Share earnout under the Plan as set forth at
Section 5.4(a) hereof. In addition, the Plan Committee may, in its sole
discretion, accelerate the payout of the deferred account, or any portion
thereof, either in a lump sum or in a series of payments, but under the
following conditions only:

(a)the Federal tax statutes, regulations or interpretations are amended,
modified, or otherwise changed or affected in such a manner as to adversely
alter or modify the tax effect of the "deferred account" as it is comprehended
under the tax law and interpretations in effect for deferred accounts as of the
effective date of this Plan, or

(b)the deferred account holder suffers or incurs an event that would qualify for
a "withdrawal" of contributions that have not been accumulated for two years
without adverse consequences on the tax status of a qualified profit-sharing or
stock bonus plan under the Federal tax laws applicable from time to time to such
types of plans.


        5.5    NON-DISQUALIFYING TERMINATION OF EMPLOYMENT.    Except for
Section 5.6 hereof, the only exceptions to the requirement of continuous
employment during a Performance Period for Performance Share earnout eligibility
are termination of a Participant's employment by reason of death (in which event
the Performance Shares may be transferable by will or the laws of descent and
distribution only to such Participant's beneficiary designated to receive the
Performance Shares or to the Participant's applicable legal representatives,
heirs or legatees), total and permanent disability, normal or late retirement or
early retirement, with the consent of the Plan Committee, or transfer of an
executive in a spin-off, with the consent of the Plan Committee, occurring
during the Performance Period applicable to the subject Performance share grant.
In such instance an earnout of the Performance Shares shall be made, as of the
end of the Performance Period, and 100% of the total Performance Shares that
would have been earned during the Performance Period shall be earned and paid
out; provided, however, in a spin-off situation the Plan Committee may set
additional conditions, such as, without limiting the generality of the
foregoing, continuous employment with the spin-off entity. If a Participant's
termination of employment does not meet the criteria set forth above, but the
Participant had at least 15 years of continuous employment with the Corporation
or a Subsidiary or any combination thereof, provided that if the person is not
an Executive Officer (as defined under the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder) of the Corporation at time
of termination such 15 years need not be continuous, the Plan Committee may
allow earn-outs of up to 100% of the total Performance Shares for the
Performance Period(s) in which the termination of employment occurred, subject
to any conditions that the Plan Committee shall determine.

        5.6    CHANGE IN CONTROL.    In the event of a Change in Control, all
outstanding Performance Shares granted under the Plan shall be proratably
payable ten days after the Change in Control; provided that no Performance Share
shall be payable to a Participant within six months after the Date of Grant. The
amount of Performance Shares payable shall be determined by multiplying 100% of
each Performance Share grant by a fraction, the numerator of which shall be the
number of months that have elapsed in the applicable Performance Period and the
denominator of which shall be forty-eight.


ARTICLE VI
STOCK OPTIONS


        6.1    NON-QUALIFIED OPTION.    Non-Qualified Options granted under the
Plan are not intended to be Incentive Stock Options under the provisions of
Section 422 of the Code. The Non-Qualified Options shall be evidenced by
Non-Qualified Option agreements in such form and not inconsistent with the Plan
as the Plan Committee shall in its sole discretion approve from time to time,
which agreements shall specify the number of shares to which they pertain and
the purchase price of such shares and shall, but without limitation, contain in
substance the following terms and conditions:

(a)OPTION PERIOD.    Each option granted shall expire and all rights to purchase
shares thereunder shall cease ten years and one day after the Date of Grant of
the Stock Option or on such date prior thereto as may be fixed by the Plan
Committee, or on such date prior thereto as is provided by this Plan in the
event of termination of employment or death or reorganization pursuant to
Section 11.8(b) hereof. No option shall permit the purchase of any shares
thereunder during the first year after the Date of Grant of such option, except
as provided in Section 6.3 hereof.

(b)TRANSFERABILITY AND TERMINATION OF OPTIONS.    During the lifetime of an
individual to whom an option is granted, the option may be exercised only by
such individual and only while such individual is an employee of the Company or
a Subsidiary and only if the Participant has been continuously so employed by
any one or combination thereof since the Date of Grant of the option; provided,
however, that if the employment of such Participant by the Company or a
Subsidiary Corporation terminates, the option may additionally be exercised as
follows, or in any other manner provided by the Plan Committee, but in no event
later than 10 years and one day after the Date of Grant of the Stock Option,
except as set forth in (ii) below:

(i)if a Participant's termination of employment occurs by reason of normal or
late retirement under any retirement plan of the Company or its Subsidiaries,
such Participant's Stock Options may be exercised within five years after the
date of such termination of employment. If a Participant's termination of
employment occurs by reason of early retirement under any retirement plan of the
Company or its Subsidiaries, or, by reason of the transfer of an executive in a
spin-off, or by reason of total and permanent disability, as determined by the
Plan Committee, without retirement, then such Participant's Stock Options shall
be exercisable for a period of up to five years after the date of such
termination of employment if the Plan Committee consents to such an extension.
During the extension period the right to exercise options, if any, accruing in
installments, shall continue; provided, however, in an early retirement or a
spin-off



situation the Plan Committee may set additional conditions, such as, without
limiting the generality of the foregoing, an agreement to not provide services
to a competitor of the Company and its Subsidiaries and/or continuous employment
with the spin-off entity.

(ii)if a Participant's termination of employment occurs by reason of death, then
within five years after the date of death or the life of the option, whichever
is less, but in no event less than one year after the date of death, during
which time installments shall continue to accrue.

(iii)if a Participant's termination of employment occurs for any reason other
than as specified in Section 6.1(b)(i) or (ii) hereof, the Participant has been
continuously employed by the Company or a Subsidiary or any combination for more
than 15 years, provided that if the person is not an Executive Officer (as
defined under the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder) of the Corporation at the time of
termination such 15 years need not be continuous, and if the Plan Committee so
approves, then within a period of up to five years after the date of termination
of employment. During the period the right to exercise options, if any, accruing
in installments shall continue; provided, however, the Plan Committee may set
additional conditions.

(iv)if a Participant's termination of employment occurs for any reason other
than as specified in Section 6.1(b)(i) or (ii) hereof, the Plan Committee has
not approved an extension pursuant to Section 6.1(b)(iii) and Participant's
termination of employment is not occasioned by the commission of a dishonest or
other illegal act, then, but only with respect to installments that have as of
the date of termination already accrued, within ninety days after the date of
such termination of employment except in the case of Participants who would at
the time be subject to the provisions of Section 16(b) of the Securities
Exchange Act of 1934, in which instance the period of exercise shall be two
hundred ten days after termination. Those Participants terminated because of the
commission of a dishonest or other illegal act shall have no additional period
after termination of employment in which to exercise their options. Absence on a
leave of absence approved by the Plan Committee shall not be deemed a
termination or interruption of continuous employment for the purposes of the
Plan.

(v)Rights accruing to a Participant under the aforesaid Subsections (b)(i),
(b)(iii) and (b)(iv) may, upon the death of a Participant subsequent to his/her
termination of employment, be exercised or perfected by his/her duly designated
beneficiary or otherwise by his/her applicable legal representatives, heirs or
legatees to the extent vested in and unexercised or perfected by the Participant
at the date of his/her death.

No option shall be assignable or transferable by the individual to whom it is
granted, except that it may be transferable (X) by assignment by the Participant
to the extent provided in the applicable option agreement, or (Y) by will or the
laws of descent and distribution in accordance with the provisions of this Plan.
An option transferred after the death of the Participant to whom it is granted
may only be exercised by such individual's beneficiary designated to exercise
the option or otherwise by his/her applicable legal representatives, heirs or
legatees, and only within the specific time period set forth above and only to
the extent vested in and unexercised by the Participant at the date of his/her
death, except as provided in Section 6.1(b)(ii).

In no event, whether by the Participant directly or by his/her proper assignee
or beneficiary or other representative, shall any option be exercisable at any
time after its expiration date as stated in the option agreement, except as
provided in Section 6.1(b)(ii). When an option is no longer exercisable it shall
be deemed for all purposes and without further act to have lapsed and
terminated. The Plan Committee may in its sole discretion, but shall not be
required to, determine, solely for the purposes of the Plan, that a Participant
is permanently and totally disabled, and the acts and decisions of the Plan
Committee made in good faith in relation to any such determination shall be
conclusive upon all persons and interests affected thereby.

(c)EXERCISE OF OPTIONS.    An individual entitled to exercise an option may,
subject to its terms and conditions and the terms and conditions of the Plan,
exercise it in whole at any time, or in part from time to time, by delivery to
the Company at its principal office of written notice of exercise, specifying
the number of whole shares with respect to which the option is being exercised.
Before shares may be issued payment must be made in full, in legal United States
tender, in the amount of the purchase price of the shares to be purchased at the
time and any amounts for withholding as provided in Section 11.9 hereof;
provided, however, in lieu of paying for the exercise price in cash as described
above, the individual may pay (subject to such conditions and procedures as the
Plan Committee may establish) all or part of such exercise price by delivering
owned and unencumbered shares of the Company common stock having a Fair Market
Value on the date of exercise of the option equal to or less than the exercise
price of the options exercised, with cash, as set forth above, for the
remainder, if any, of the purchase price. Subject to rules established by the
Plan Committee, the withholdings required by Section 11.9 hereof may be
satisfied by the Company withholding shares of Company common stock issued on
exercise that have a Fair Market Value on the date of exercise of the option
equal to or less than the withholding required by Section 11.9 hereof.

        6.2    INCENTIVE STOCK OPTION.    Incentive Stock Options granted under
the Plan are intended to be incentive stock options under Section 422 of the
Code and the Plan shall be administered, except with respect to the right to
exercise options after termination of employment, to qualify Incentive Stock
Options issued hereunder as incentive stock options under Section 422 of the
Code. An Incentive Stock Option shall not be granted to an employee who owns, or
is deemed under Section 424(d) of the Code to own, stock of the Company (or of
any parent or Subsidiary of the Company) possessing more than 10% of the total
combined voting power of all classes of stock therein. The aggregate Fair Market
Value (determined as of the time the option is granted) of the stock with
respect to which Incentive Stock Options are exercisable for the first time by
any Participant during any calendar year (under all incentive stock option plans
of the Company or any parent or Subsidiary of the Company) shall not exceed
$100,000. The Incentive Stock Options shall be evidenced by Incentive Stock
Option Agreements in such form and not inconsistent with the Plan as the Plan
Committee shall in its sole discretion approve from time to time, which
agreements shall specify the number of shares to which they pertain and the
purchase price of such shares.

        The terms and conditions set forth in Subsections (a) through (c) of
Section 6.1 hereof shall apply to an Incentive Stock Option; provided that the
term of the Incentive Stock Option shall not exceed ten years; and provided,
further, that in the event Section 6.1(b)(i) hereof is applicable, all
installments shall become immediately exercisable.

        6.3    CHANGE IN CONTROL.    In the event of a Change in Control, all
outstanding options granted under the Plan shall accelerate and will be
exercisable in full for a period of two hundred ten (210) days after the Change
in Control; provided that no option shall be exercisable by a Participant
(i) within six months after the Date of Grant of the option or (ii) after the
termination date of the option.


ARTICLE VII
RESTRICTED STOCK


        7.1    RESTRICTION PERIOD TO BE ESTABLISHED BY THE PLAN COMMITTEE.    At
the time a Restricted Stock Award is made, the Plan Committee shall establish a
period of time (the "Restriction Period") applicable to such Award, which shall
be not less than three years. Each Restricted Stock Award may have a different
Restriction Period, at the discretion of the Plan Committee. Except as permitted
or pursuant to Sections 7.4, 7.5 or 11.8 hereof, the Restriction Period
applicable to a particular Restricted Stock Award shall not be changed.

        7.2    OTHER TERMS AND CONDITIONS.    Company common stock awarded
pursuant to a Restricted Stock Award shall be represented by a stock certificate
registered in the name of the Holder of such Restricted Stock Award. The Holder
shall have the right to enjoy all shareholder rights during the Restriction
Period with the exception that:

(i)The Holder shall not be entitled to delivery of the stock certificate until
the Restriction Period shall have expired.

(ii)The Company may either issue shares subject to such restrictive legends
and/or stop-transfer instructions as it deems appropriate or provide for
retention of custody of the Company common stock during the Restriction Period.

(iii)The Holder may not sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of the Company common stock during the Restriction Period,
except that it may be transferable by assignment by the Holder to the extent
provided in the applicable Restricted Stock Award agreement.

(iv)A breach of the terms and conditions established by the Plan Committee
pursuant to the Restricted Stock Award shall cause a forfeiture of the
Restricted Stock Award, and any dividends withheld thereon.

(v)Dividends payable in cash or in shares of stock or otherwise may be either
currently paid or withheld by the Company for the Holder's account. At the
discretion of the Plan Committee, interest may be paid on the amount of cash
dividends withheld, including cash dividends on stock dividends, at a rate and
subject to such terms as determined by the Plan Committee.

Provided, however, and the provisions of Section 7.4 to the contrary
notwithstanding, in lieu of the foregoing, the Plan Committee may provide that
no shares of common stock be issued until the Restriction Period is over and
further provide that the shares of common stock issued after the Restriction
Period has been completed, be issued in escrow and/or be legended and that the
common stock be subject to restrictions including the forfeiture of all or a
part of the shares.

        7.3    PAYMENT FOR RESTRICTED STOCK.    A Holder shall not be required
to make any payment for Company common stock received pursuant to a Restricted
Stock Award, unless the Plan Committee requires payment for such stock in the
Restricted Stock Award.

        7.4    FORFEITURE PROVISIONS.    Subject to Section 7.5, in the event a
Holder terminates employment during a Restriction Period, a Restricted Stock
Award will be forfeited; provided, however, when the Plan Committee issues the
Restricted Stock Award, it may provide in the Restricted Stock Award agreement
for proration or full payout in the event of a termination of employment because
of normal or late retirement, early retirement or spin-off with the consent of
the Plan Committee, or death or total and permanent disability, as determined by
the Plan Committee, or termination of employment after 15 years of continuous
employment with the Corporation or a Subsidiary or any combination thereof,
provided that if the person is not an Executive Officer (as defined under the
Securities Exchange Act of 1934, as amended, and the regulations promulgated
thereunder) of the Corporation at the time of termination such 15 years need not
be continuous, subject to any other conditions the Plan Committee may determine.

        7.5    CHANGE IN CONTROL.    In the event of a Change in Control, all
outstanding Restricted Stock Awards granted under the Plan will be proratably
payable ten days after the Change in Control; provided that no Restricted Stock
Award shall be payable to a Participant within six months after the Date of
Grant. The amount of Company common stock payable shall be determined by
multiplying each Restricted Stock Award granted by a fraction, the numerator of
which shall be the number of months that have elapsed in the applicable
Restriction Period and the denominator of which shall be the number of months in
the Restriction Period.


ARTICLE VIII
SHARES OF STOCK SUBJECT TO THE PLAN


        8.1   The total number of shares that may be available for issuance
under all Performance Shares, Stock Options and Restricted Stock Awards granted
pursuant to the Plan shall not exceed in the aggregate 18,600,000 shares of the
Company's $.3333 par value common stock. Shares covered by granted Performance
Shares which are not earned pursuant to any of the provisions of Article V
hereof, or Stock Options or Performance Shares or Restricted Stock Awards which
are forfeited for any reason or are not distributed or are covered by options
that lapse or are cancelled before exercise, shall (unless the Plan shall have
been terminated) again be available in the same relative amounts for other
Performance Share, Restricted Stock Award and Stock Option grants under the Plan
(except for shares for which cash equivalent payments are received by
Participants pursuant to the Plan), except that 660,825 shares for Stock
Options, Performance Shares or Restricted Stock Awards that were outstanding on
April 10, 1991 that are not earned or are forfeited for any reason or are not
distributed or lapse or are cancelled before exercise shall be available for
future grants and any additional shares for Stock Options, Performance Shares or
Restricted Stock Awards that were outstanding on April 10, 1991 that are not
earned or are forfeited for any reason or are not distributed or lapse or are
cancelled before exercise shall not be available for future Performance Shares,
Restricted Stock Awards or Stock Option Grants. Such shares may be authorized
and unissued shares, or may be treasury shares held by the Company or may be
shares purchased or held by the Company or a Subsidiary for purposes of the
Plan, or any combination thereof.


ARTICLE IX
ADMINISTRATION OF THE PLAN


        9.1   The Plan will be administered by a committee of the Board
appointed from time to time by the Board. Each member of the committee shall be
a "non-employee director" as that term is defined under Rule 16b-3, promulgated
under the Securities Exchange Act of 1934, as amended, or any successor statute
or regulation comprehending the same subject matter.

        9.2   The Plan Committee shall have and exercise all of the powers and
responsibilities granted expressly or by implication to it by the provisions of
the Plan. Subject to and as limited by such provisions, the Plan Committee may
from time to time enact, amend and rescind such rules, regulations and
procedures with respect to the administration of the Plan as it deems
appropriate or convenient.

        9.3   All questions arising under the Plan, any Incentive Stock Option,
Non-Qualified Stock Option, Performance Share or Restricted Stock Award
agreement, or any rule, regulation or procedure adopted by the Plan Committee
shall be determined by the Plan Committee, and its determination thereof shall
be conclusive and binding upon all parties.

        9.4   Any action required or permitted to be taken by the Plan Committee
under the Plan shall require the affirmative vote of a majority of a quorum of
the members of the Plan Committee. A majority of all members of the Plan
Committee shall constitute a "quorum" for Plan Committee business. The Plan
Committee may act by written determination instead of by affirmative vote at a
meeting, provided that any written determination shall be signed by all members
of the Plan Committee, and any such written determination shall be as fully
effective as a majority vote of a quorum at a meeting.


ARTICLE X
REDUCTION IN AWARDS


        10.1   Anything in this Plan to the contrary notwithstanding, the
provisions of this Article X shall apply to a Participant if Ernst & Young
determines that each of (a) and (b) below are applicable.

(a)Payments or distributions hereunder, determined without application of this
Article X, either alone or together with other payments in the nature of
compensation to the Participant which are contingent on a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, or otherwise (but after any
elimination or reduction of such payments under the terms of the Company's
Income Continuance Policy Statement or SMG Income Continuance Policy Statement),
would result in any portion of the payments hereunder being subject to an excise
tax on excess parachute payments imposed under Section 4999 of the Code.

(b)The excise tax imposed on the Participant under Section 4999 of the Code on
excess parachute payments, from whatever source, would result in a lesser net
aggregate present value of payments and distributions to the Participant (after
subtraction of the excise tax) than if payments and distributions to the
Participant were reduced to the maximum amount that could be made without
incurring the excise tax.

        10.2   Under this Article X the payments and distributions under this
Plan shall be reduced (but not below zero) so that the present value of such
payments and distributions shall equal the Reduced Amount. The "Reduced Amount"
(which may be zero) shall be an amount expressed in present value which
maximizes the aggregate present value of payments and distributions under this
Plan which can be made without causing any such payment to be subject to the
excise tax under Section 4999 of the Code. The determinations and reductions
under this paragraph shall be made after eliminations or reductions, if any,
have been made under the Company's Income Continuance Policy Statement or SMG
Income Continuance Policy Statement.

        10.3   If Ernst & Young determines that this Article X is applicable to
a Participant, it shall so advise the Plan Committee. The Plan Committee shall
then promptly give the Participant notice to that effect together with a copy of
the detailed calculation supporting such determination which shall include a
statement of the Reduced Amount. The Participant may then elect, in his/her sole
discretion, which and how much of the Stock Options, Restricted Stock Awards
and/or Performance Shares otherwise awarded under this Plan shall be eliminated
or reduced (as long as after such election the aggregate present value of the
remaining Stock Options, Restricted Stock Awards and/or Performance Shares under
this Plan equals the Reduced Amount), and shall advise the Plan Committee in
writing of his/her election within ten days of his/her receipt of notice. If no
such election is made by the Participant within such ten-day period, the Plan
Committee may elect which and how much of the Stock Options, Restricted Stock
Awards, and/or Performance Shares shall be eliminated or reduced (as long as
after such election their aggregate present value equals the Reduced Amount) and
shall notify the Participant promptly of such election. For purposes of this
Article X, present value shall be determined in accordance with Section 280G of
the Code. All the foregoing determinations made by Ernst & Young under this
Article X shall be made as promptly as practicable after it is determined that
parachute payments will be made to the Participant if an elimination or
reduction is not made. As promptly as practicable following the election
hereunder, the Company shall provide to or for the benefit of the Participant
such amounts and shares as are then due to the Participant under this Plan and
shall promptly provide to or for the benefit of the Participant in the future
such amounts and shares as become due to the Participant under this Plan.

        10.4   As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by Ernst & Young hereunder,
it is possible that payments or distributions under this Plan will have been
made which should not have been made ("Overpayment") or that additional payments
or distributions which will have not been made could have been made
("Underpayment"), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that Ernst & Young, based upon the assertion of a
deficiency by the Internal Revenue Service against the Company or the
Participant which Ernst & Young believes has a high probability of success,
determines that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to the Participant which the Participant
shall repay together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant if and to the extent such payment would not reduce
the amount which is subject to the excise tax under Section 4999 of the Code. In
the event that Ernst & Young, based upon controlling precedent, determines that
an Underpayment has occurred, any such Underpayment shall be promptly paid to or
for the benefit of the Participant together with interest at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.

        10.5   In making its determination under this Article X, the value of
any non-cash benefit shall be determined by Ernst & Young in accordance with the
principles of Section 280G(d)(3) of the Code.

        10.6   All determinations made by Ernst & Young under this Article X
shall be binding upon the Company, the Plan Committee and the Participant.


ARTICLE XI
GENERAL PROVISIONS


        11.1    AMENDMENT OR TERMINATION.    The Board may at any time amend,
suspend, discontinue or terminate the Plan (including the making of any
necessary enabling, conforming and procedural amendments to the Plan to
authorize and implement the granting of qualified Stock Options or other income
tax preferred stock options which may be authorized by enactment of the United
States Congress and/or the Internal Revenue Service subsequent to the effective
date of this Plan); provided, however, that no amendment by the Board shall,
without further approval of the shareholders of the Company:

(a)except as provided at Section 2.17 hereof, increase the total number of
shares of Company common stock which may be made subject to the Plan; or

(b)except as provided at Section 2.17 hereof, change the purchase price of
Company common stock under the Plan; or

(c)materially modify the class of employees that are eligible to receive Stock
Options and/or Performance Shares and/or Restricted Stock Awards pursuant to the
Plan.

No action taken pursuant to this Section 11.1 of the Plan shall, without the
consent of a Participant, alter or impair any Performance Share(s) or Stock
Option(s) or Restricted Stock Award(s) which have been previously granted to a
Participant.

        11.2    NON-ALIENATION OF RIGHTS AND BENEFITS.    Except as expressly
provided herein, no right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
person entitled to such right or benefit. If any Participant or beneficiary
hereunder should become bankrupt or attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge any right or benefit hereunder, then such
right or benefit shall, in the sole discretion of the Plan Committee, cease and
in such event the Company may hold or apply the same or any or no part thereof
for the benefit of the Participant or beneficiary, his/her spouse, children or
other dependents or any of them in any such manner and in such proportion as the
Plan Committee in its sole discretion may deem proper.

        11.3    NO RIGHTS AS SHAREHOLDER.    The granting of Performance
Share(s) and/or Stock Option(s) and/or Restricted Stock Award(s) under the Plan
shall not entitle a Participant or any other person succeeding to his/her
rights, to any dividend, voting or other right as a shareholder of the Company
unless and until the issuance of a stock certificate to the Participant or such
other person pursuant to the provisions of the Plan and then only subsequent to
the date of issuance thereof.

        11.4    LIMITATION OF LIABILITY OR OBLIGATION OF THE COMPANY.    As
illustrative only of the limitations of liability or obligation of the Company
and not intended to be exhaustive thereof, nothing in the Plan shall be
construed:

(a)to give any employee of the Company any right to be granted any Stock Option
and/or Performance Share and/or Restricted Stock Award other than at the sole
discretion of the Plan Committee;

(b)to give any Participant any rights whatsoever with respect to shares of the
Company's $.3333 par value common stock except as specifically provided in the
Plan;

(c)to limit in any way the right of the Company or any Subsidiary to terminate,
change or modify, with or without cause, the employment of any Participant at
any time; or

(d)to be evidence of any agreement or understanding, express or implied, that
the Company or any Subsidiary will employ any Participant in any particular
position at any particular rate of compensation or for any particular period of
time.

        11.5    GOVERNMENT REGULATIONS.    Notwithstanding any other provisions
of the Plan seemingly to the contrary, the obligation of the Company with
respect to Performance Shares, Stock Options or Restricted Stock Awards granted
under the Plan shall at all times be subject to any and all applicable laws,
rules, and regulations and such approvals by any government agencies as may be
required or deemed by the Board or Plan Committee as reasonably necessary or
appropriate for the protection of the Company.

        In connection with any sale, issuance or transfer hereunder, the
Participant acquiring the shares shall, if requested by the Company give
assurances satisfactory to counsel of the Company that the shares are being
acquired for investment and not with a view to resale or distribution thereof
and assurances in respect of such other matters as the Company may deem
desirable to assure compliance with all applicable legal requirements.

        11.6    NON-EXCLUSIVITY OF THE PLAN.    Neither the adoption of the Plan
by the Board nor the submission of the Plan to shareholders of the Company for
approval shall be construed as creating any limitations on the power or
authority of the Board to adopt such other or additional incentive or other
compensation arrangements of whatever nature as the Board may deem necessary or
desirable or preclude or limit the continuation of any other plan, practice or
arrangement for the payment of compensation or fringe benefits to employees
generally, or to any class or group of employees, which the Company or any
Subsidiary now has lawfully put into effect, including, without limitation, any
retirement, pension, savings, profit sharing or stock purchase plan, insurance,
death and disability benefits, and executive short term incentive plans.

        11.7    EFFECTIVE DATE.    Subject to the approval of this restated Plan
by the holders of a majority of the voting power of the shares present and
entitled to vote at the Company's Annual Meeting of Shareholders to be held
May 21, 1997 and any necessary approval being obtained from any department,
board or agency of the United States or states having jurisdiction, the Plan
shall be effective as of May 21, 1997.

        11.8    REORGANIZATION.    In case the Company is merged or consolidated
with another corporation, or in case the property or stock of the Company is
acquired by another corporation, or in case of a separation, reorganization or
liquidation of the Company, the Plan Committee or a comparable committee of any
corporation assuming the obligations of the Company hereunder, shall either:

(a)make appropriate provision for the protection of any outstanding Performance
Shares, Stock Options and Restricted Stock Awards granted thereunder by the
substitution on an equitable basis of appropriate stock of the Company, or of
the merged, consolidated or otherwise reorganized corporation which will be
issuable in respect to the shares of the Company's $.3333 par value common
stock. Stock to be issued pursuant to such Performance Shares shall be limited
so that the excess of the aggregate fair market value of the shares subject to
the Performance Shares immediately after such substitution over the purchase
price thereof is not more than the excess of the aggregate fair market value of
the shares subject to such Performance Shares immediately before such
substitution over the purchase price thereof; or

(b)upon written notice to the Participant, provide that all Performance Shares
granted to the Participant are deemed earned, that the Restriction Period of all
Restricted Stock Awards has been eliminated and that all outstanding Stock
Options shall accelerate and become exercisable in full but that all outstanding
Stock Options, whether or not exercisable prior to such acceleration, must be
exercised within not less than sixty days of the date of such notice or they
will be terminated. In any such case the Plan Committee may, in its discretion,
extend the sixty-day exercise period.

        11.9    WITHHOLDING TAXES, ETC.    All distributions under the Plan
shall be subject to any required withholding taxes and other withholdings and,
in case of distributions in Company common stock, the Participant or other
recipient may, as a condition precedent to the delivery of the common stock, be
required to pay to his/her participating employer the excess, if any, of the
amount of required withholding over the withholdings, if any, from any
distributions in cash under the Plan. No distribution under the Plan shall be
made in fractional shares of the Company's common stock, but the proportional
market value thereof shall be paid in cash.

        11.10    GENERAL RESTRICTION.    Each Performance Share, Stock Option
and Restricted Stock Award shall be subject to the requirement that, if at any
time the Board shall determine, in its discretion, that the listing,
registration or qualification of the shares subject to such option and/or right
upon any securities exchange or under any state or Federal Law, or the consent
or approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with the granting of such Performance Share or
Stock Option or Restricted Stock Award or the issue or purchase of shares
respectively thereunder, such Performance Share or Stock Option or Restricted
Stock Award may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board.

        11.11    USE OF PROCEEDS.    The proceeds derived from the sale of the
stock pursuant to Stock Options or Restricted Stock Awards granted under the
Plan shall constitute general funds of the Company.

        11.12    HEADINGS.    The headings of the Articles and their subparts in
this Plan are for convenience of reading only and are not meant to be of
substantive significance and shall not add to or detract from the meaning of
such Article or subpart to which it refers.





QuickLinks


Exhibit 10.B



DAYTON HUDSON CORPORATION
EXECUTIVE LONG TERM INCENTIVE PLAN OF 1981
ARTICLE I ESTABLISHMENT OF THE PLAN
ARTICLE II DEFINITIONS
ARTICLE III GRANTING OF STOCK OPTIONS, PERFORMANCE SHARES AND RESTRICTED STOCK
AWARDS TO PARTICIPANTS
ARTICLE IV PERFORMANCE GOALS AND MAXIMUM AWARD
ARTICLE V EARNING OF PERFORMANCE SHARES
ARTICLE VI STOCK OPTIONS
ARTICLE VII RESTRICTED STOCK
ARTICLE VIII SHARES OF STOCK SUBJECT TO THE PLAN
ARTICLE IX ADMINISTRATION OF THE PLAN
ARTICLE X REDUCTION IN AWARDS
ARTICLE XI GENERAL PROVISIONS
